Citation Nr: 0701316	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition.
 
2.  Entitlement to service connection for hypertension, to 
include as secondary to an /acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969, with service in the Republic of Vietnam from 
July 1967 to July 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied service connection for 
dysthymia (claimed as major depression with psychotic 
features), hypertension, and diabetes mellitus associated 
with herbicide exposure.  The veteran perfected an appeal to 
all these issues in March 2005.  However, in a June 2005 
written statement, the veteran withdrew the appeal of the 
denial of service connection for diabetes mellitus associated 
with herbicide exposure.  Thus, that issue is no longer 
before the Board. 

In June 2005, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

For the reasons expressed below, these claims are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In February 2004, the veteran initially submitted a claim for 
entitlement to service connection for major depression with 
psychotic features as being directly related to his military 
service; over the course of this appeal, the veteran's claim 
has been expanded to include dysthymia.  In addition, the 
veteran subsequently filed an additional claim for service 
connection for post-traumatic stress disorder (PTSD) in June 
2005.  That claim is currently pending before the RO for 
verification of the veteran's alleged stressors.

The Board points out that VA psychiatric treatment records 
from October 2000 to June 2005 reflect diagnoses that include 
schizophrenia disorder; major depressive, recurrent, to 
include with psychotic features; and rule-out PTSD.  On VA 
mental disorder examination in April 2004, the examiner 
diagnosed the veteran with dysthymia; however, the VA 
examiner did not opine as to the etiology of this psychiatric 
condition.  More significantly, in a September 2005 VA 
psychiatric record, the veteran's treating psychiatrist 
addressed the April 2004 VA opinion and opined that the 
diagnosis of dysthymia did not describe the mental condition 
of the veteran.  He furthered that the veteran's 
symptomatology, to include his reaction towards oriental 
people, was also consistent with a diagnosis of PTSD.

In light of these facts, as well as those discussed below, 
the Board is reluctant to subdivide the issue of service 
connection for various acquired psychiatric disorders (to 
avoid "piecemeal" adjudication), such that the Board has 
recharacterized the issue on appeal to more accurately 
reflect the veteran's contentions that his current 
psychiatric disorder(s) are related to service.

As a claim for service connection for PTSD is still pending 
before the RO, which the Board has now included in the 
recharacterization of the veteran's claim, and since the 
medical evidence is conflicting as to the veteran's actual 
diagnosed psychiatric disability(ies) and does not provide an 
opinion as to etiology, the Board finds that an additional VA 
examination is warranted.  Thus, once the RO has completed 
verifying the veteran's alleged stressors, regardless of the 
outcome, the RO should schedule the veteran for a VA 
examination, by a psychiatrist (M.D.), at an appropriate 
facility to address the present nature and etiology of any 
diagnosed psychiatric disorders.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records. The claims file currently 
includes outpatient treatment records from the VA Ponce 
Outpatient Clinic dated from October 2000 to June 2004 and 
from the San Juan VA Medical Center (VAMC), dated up to 
September 2005.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the VA 
Ponce Outpatient Clinic and the San Juan VAMC, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.

In regards to the veteran's claim for service connection for 
hypertension, the Board points out that in November 2005 
correspondence, the veteran raised another theory of 
entitlement for service connection for hypertension, to now 
include as secondary to PTSD.  Thus, a grant of service 
connection for an acquired psychiatric condition, in turn, 
could affect the outcome of the claim for hypertension, in 
that it may show that it arose from an acquired psychiatric 
condition.  So the claim for secondary service connection for 
hypertension is inextricably intertwined with the claim of 
service connection for an acquired psychiatric condition.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Board 
observes that this type of notice has not been given.

Accordingly, these matters are REMANDED to the RO via the AMC 
for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
 
2.  The RO should obtain all outstanding 
pertinent records of psychiatric 
evaluation and treatment from the VA 
Ponce Outpatient Clinic from June 2004 to 
the present, and from the San Juan VAMC 
from September 2005 to the present.  The 
RO must follow the current procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  After all available records and/or 
responses have been associated with the 
claims file the RO should arrange for the 
veteran to undergo VA examination, by a 
psychiatrist (M.D.), at an appropriate VA 
medical facility.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
appellant, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All tests and studies deemed 
warranted (to include psychological 
testing) should be accomplished, and all 
clinical findings should be reported in 
detail. 

The physician is hereby advised that the 
purpose of the examination is to 
determine the nature and etiology of any 
current acquired psychiatric disorders.  
Thus, the physician should clearly 
identify all current psychiatric 
disabilities.  For each diagnosed 
disability, the physician should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50 percent 
probability). 

In addition, if, and only if, the RO 
verifies in-service stressor(s), the 
examiner should be asked to opine as to 
whether the veteran currently has PTSD, 
and if so, whether it is related to the 
verified in-service stressor(s) 
identified by the RO.

In rendering the requested opinions, the 
doctor should discuss and address the 
significant, if any, of specific medical 
records-namely, the available service 
records, and the post-service medical 
records including the April 2004 VA 
examination report and the September 2005 
VA psychiatric record disagreeing with 
the findings of the April 2004 VA 
examiner.   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the expanded claim 
for service connection for an acquired 
psychiatric disorder and the claim for 
service connection for hypertension, to 
include as secondary to an acquired 
psychiatric disorder, in light of all 
pertinent evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


